Case 16-20813-JAD      Doc 142     Filed 07/23/20 Entered 07/23/20 10:58:07         Desc Main
                                  Document      Page 1 of 1
                                                                               FILED
                                                                               7/23/20 8:21 am
                                                                               CLERK
                    IN THE UNITED STATES BANKRUPTCY COURT                      U.S. BANKRUPTCY
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA                    COURT - :'3$

   IN RE                                        )
                                                )
   Kelly A. McQuoid,                            )      %DQNUXSWF\No. 16-20813JAD
          Debtor(s)                             )
                                                )      Chapter 13
                                                )
   Kelly A. McQuoid,                            )      Related 7RDoc No. 
          Movant(s)                             )
                                                )
           Vs.                                  )
                                                )
   No Respondent(s)                             )

                                     ORDER OF COURT


           AND NOW, to wit, this UG day of -XO\, 2020, it is hereby ORDERED,

   ADJUDGED, and DECREED, that the Motion to Sell Real Estate Free and Clear of

   Liens filed at Docket No135 is :,7+'5$:1 and the hearing scheduled for August

   5, 2020 at 10:00 is &$1&(//('.




                                          ______________________________________
                                          ____
                                            _______
                                                _ ______
                                                      _ __
                                                         ______
                                                          _    ___
                                                                _ ______
                                                                       ____
                                                                       __ ____
                                                                          __ _ ________
                                          Honorablee -HIIHU\$'HOOHU
                                                     -H
                                                     -H
                                          U.S. Bankruptcy Judge




  &$6($'0,1,675$7256+$//6(59(
           .HQQHWK6WHLGO(VTXLUH
           5RQGD-:LQQHFRXU(VTXLUH
